Grant, C. J.
(after stating the facts). Breck was not Bacon’s agent. Bacon usually sent to Breck to collect the interest as it fell due, and it was paid and remitted. *147Klett lived near Paw Paw, and knew Breck, in whom he placed confidence. He testified that Breck told him he was Bacon’s agent. He had no other reason for so believing. He knew that Breck had assigned the note to an Eastern party. Bacon testified that he never authorized Mr. Breck to collect this amount, and had no knowledge of this payment until after Breck’s death. Breck gave receipts to Klett in his individual name. On one occasion Klett informed Breck that he desired to pay $100 of principal. Breck wrote to Bacon, and received a letter authorizing him to receive and remit it. Klett did not ask Breck to see the note and mortgage, or if he had them. He knew that the note was negotiable, and that it was transferred, and he had no right to assume that Breck was Bacon’s agent to collect the principal. The fact that Klett paid the interest to Breck, and that Breck remitted it to Bacon, is not sufficient to establish the authority to receive the principal, or any part of it, or to justify Klett in believing that Breck was Bacon’s agent. The employes in Breck’s office testified that they knew of no authority conferred by Bacon upon Breck. Breck’s authority was confined by Bacon to express instructions on every occasion. All the transactions between Breck and Bacon are consistent with specific authority and instructions for each case, and do not establish general authority. Aside from this there is nothing to show such general authority. Terry v. Durand Land Co., 112 Mich. 665; Trowbridge v. Ross, 105 Mich. 598; Bromley v. Lathrop, Id. 496; Joy v. Vance, 104 Mich. 99; Church Association of Michigan v. Walton, 114 Mich. 677. Klett could easily have ascertained whether Breck had authority. Instead, he chose to rely upon information given him by Breck. It is he, and not Bacon, who must suffer.
Decree reversed, with costs of both courts, and decree entered here for complainant.
Montgomery, Hooker, and Long, JJ., concurred with Grant, C. J."